EXAMINER’S AMENDMENT
This action is in response to claims filed 09/13/2020. Claims 1-3 and 5-19 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Anthony A. Kassas on 12/07/2021.
The application has been amended as follows:
Change claim 1 to:
1.	(Currently Amended) A game system comprising: 
a plurality of game tokens representing non-character game assets, wherein the plurality of game tokens comprises two or more game tokens[[,]]; 
an image capturing device; and
a processor; 
wherein the image capturing device being operable to capture one or more images of the two or more game tokens placed within a field of view of the image capturing device[[;]], and 
wherein the processor is configured to: 
execute a digital game, the digital game comprising computer executable code configured to cause the processor to implement a virtual card game, the virtual card game including a plurality of virtual playing cards;
receive one or more images captured by said image capturing device; 
recognize the two or more game tokens of the plurality of game tokens as a set of game tokens within the one or more images; and 
responsive to recognizing the set of game tokens in the one or more images, create a virtual playing card based on the recognized set only when the two or more game tokens are positioned in a predetermined spatial configuration relative to each other.

Change claim 16 to:
16.          (Currently Amended) A method, implemented by a processor, of operating a game system, the game system comprising a plurality of game tokens representing non-character game assets, the plurality of game tokens having two or more game tokens, an image capturing device and the processor, and the image capturing device being operable to capture one or more images of the two or more game tokens placed within a field of view of the image capturing device, wherein the method comprises: 
executing a digital game, the digital game comprising computer executable code configured to cause the processor to implement a virtual card game, the virtual card game including a plurality of virtual playing cards; 
receiving one or more images captured by said image capturing device;
recognizing the two or more game tokens of the plurality of game tokens as a set of game tokens within the one or more images; and 
responsive to recognizing the set of game tokens in the one or more images, creating a virtual playing card based on the recognized set only when the two or more game tokens are positioned in a predetermined spatial configuration relative to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715